Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division

Grace Udoka Edoho-Ukwa
(OI File No. 6-03-40680-9),

Petitioner,
v.

The Inspector General,
U.S. Department of Health and Human Services.

Docket No. C-16-302
Decision No. CR4612
Date: May 20, 2016
DECISION

The request for hearing of Petitioner, Grace Udoka Edoho-Ukwa, is dismissed pursuant
to 42 C.F.R. § 1005.2(e)(1)! because it was untimely filed, and 42 C.F.R. § 1005.2(e)(4)
for failure to raise any issue that may be properly addressed in a hearing.

I. Background

The Inspector General for the United States Department of Health and Human Services
(L.G.) notified Petitioner by letter dated May 31, 2005, that she was being excluded from
participation in Medicare, Medicaid, and all federal health care programs for the
minimum statutory period of 20 years. The I.G. cited section 1128(b)(15) of the Social
Security Act (the Act) (42 U.S.C. § 1320a-7(b)(15)) as the basis for Petitioner’s
exclusion. The I.G. cited as the factual basis for Petitioner’s exclusion her association
with Grace International Medical Supplies, Inc. and Grace Medical Services and the fact

' References are to the 2004 revision of the Code of Federal Regulations (C.F.R.), which
was in effect at the time of the agency action, unless otherwise stated.
that those entities were excluded by the I.G. from participation in Medicare and all
federal health care programs pursuant to section 1128(a) or (b) of the Act. The I.G.
further specified that Petitioner’s exclusion is for the same period as the excluded entities
with which she was associated. I.G. Exhibit (Ex.) 1.

Petitioner filed a request for hearing (RFH) by mail that was postmarked on February 3,
2016. The case was assigned to me for hearing and decision on February 12, 2016. On
February 20, 2016, the I.G. filed a motion to dismiss the request for hearing with I.G.
Exs. | and 2. A prehearing conference was convened on February 29, 2016. The
substance of the prehearing conference is memorialized in my Prehearing Conference
Order and Schedule for Filing Briefs and Documentary Evidence dated March 1, 2016
(Prehearing Order). During the prehearing conference, Petitioner declined to waive an
oral hearing; I directed Petitioner to respond to the motion to dismiss not later than March
23, 2016; and I advised the parties that I would rule on the motion to dismiss prior to
further case development. Prehearing Order § 5. On March 2, 2016, Petitioner filed a
document titled “Request for Continuation of Waiver Hearing.” No further filings have
been received from Petitioner and the motion to dismiss is considered ripe for ruling.
Petitioner did not object to my consideration of I.G. Exs. | and 2 and they are admitted as
evidence.

II. Discussion
A. Applicable Law

Section 1128(f) of the Act (42 U.S.C. § 1320a-7(f)) establishes Petitioner’s rights to a
hearing by an administrative law judge (ALJ) and judicial review of the final action of
the Secretary of the United States Department of Health and Human Services (Secretary).
The Secretary has provided by regulation that an excluded individual has the right to
request a hearing before an ALJ. 42 C.F.R. §§ 1001.2007(a)(1), 1005.2(a). The
regulations require that a request for hearing be in writing and be filed not more than 60
days from the date of receipt of the notice of exclusion. 42 C.F.R. §§ 1001.2007(b),
1005.2(c). The notice of exclusion is presumed to be received five days after the date on
the notice, unless there is a reasonable showing to the contrary. 42 C.F.R. § 1005.2(c). I
am required to dismiss a request for hearing that is not filed timely. 42 C.F.R.

§ 1005.2(e)(1). The regulations grant me no discretion to waive a late filing or to extend
the time for filing.

Pursuant to 42 C.F.R. § 1001.2007(a)(1), an individual excluded by the I.G. may request
review by an ALJ on the issues of whether: (1) there is a basis for exclusion; and (2) the
period of exclusion is unreasonable. However, when the I.G. imposes the minimum
period of exclusion authorized by Congress, the regulation provides that there is no issue
of the reasonableness of the period of exclusion. 42 C.F.R. § 1001.2007(a)(2). Pursuant
to 42 C.F.R. § 1005.2(e)(4), I must dismiss a request for hearing that does not raise an
issue that may be properly addressed in a hearing. I am bound to comply with the
regulations. 42 C.F.R. § 1005.4(c)(1).

B. Issue

Whether Petitioner’s request for hearing must be dismissed because it was
not timely filed and/or fails to raise an issue that may be properly addressed
in a hearing?

C. Findings of Fact, Conclusions of Law, and Analysis

My conclusions of law are set forth in bold followed by the pertinent findings of fact and
analysis.

1. Petitioner’s request for hearing was not timely filed.

2. Petitioner’s request for hearing raises no issue that may be properly
addressed in a hearing.

3. Petitioner’s request for hearing must be dismissed pursuant to
42 C.F.R.§ 1005.2(e)(1) and (4).

There is no dispute that the I.G. mailed Petitioner a letter dated May 31, 2005, notifying
her of her exclusion from Medicare, Medicaid, and all federal health care programs. I.G.
Ex. 1. Pursuant to 42 C.F.R. § 1005.2(c), there is a rebuttable presumption that the May
31, 2005 notice was received by Petitioner on Monday, June 6, 2005, as June 5, 2005 was
Sunday and it is presumed there was no mail delivery on that day. Petitioner has not
presented evidence to show or argued that she received the notice of exclusion after June
6, 2005. Pursuant to 42 C.F.R. §§ 1001.2007(b) and 1005.2(c), Petitioner had 60 days to
file her request for hearing. The 60th day after her presumed receipt of the notice fell on
Friday, August 5, 2005, and that was the deadline for Petitioner to file her request for
hearing. 42 C.F.R. § 1005.12(a).

There is no dispute that Petitioner’s request for hearing dated February 2, 2016, was
postmarked February 3, 2016 (I.G. Ex. 2), and that date is treated as the date of filing.
August 5, 2005 was the deadline for Petitioner to file her request for hearing. Therefore,
Petitioner’s request for hearing was filed more than ten years late. Because Petitioner’s
request for hearing was late, the I.G. has moved that this case be dismissed.

The regulations grant me no discretion to extend the time for filing a request for hearing
or to excuse the late filing of a request for hearing. I am required to dismiss a hearing
request that is not timely filed. 42 C.F.R. § 1005.2(e)(1). Petitioner’s only possible
defense to the motion to dismiss is a showing that she received the May 31, 2005 notice
of exclusion no more than 60 days prior February 3, 2016. Petitioner has failed to make
the required showing. Accordingly, I have no discretion but must dismiss Petitioner’s
request for hearing pursuant to 42 C.F.R. § 1005.2(e)(1).

Petitioner’s letter postmarked February 3, 2016, was treated as a request for hearing
because it was sent to the Departmental Appeals Board, Civil Remedies Division.
However, Petitioner’s request was for a waiver of her exclusion. Petitioner’s March 2,
2016 document titled, “Request for Continuation of Waiver Hearing” also requested a
waiver of her exclusion. Pursuant to 42 C.F.R. § 1001.2007(a)(1), my authority is limited
to reviewing whether the I.G. has a basis to exclude an individual and whether the period
of exclusion is unreasonable. I have no authority to grant a waiver of an exclusion. Only
the Secretary and the I.G. have the authority to grant a waiver, and then only in limited
circumstances that do not appear to be applicable in this case. Act § 1128(c)(3)(B) and
(d)(3)(B); 42 C.F.R. § 1001.1801. Because I have no authority to grant Petitioner a
waiver, she has failed to raise an issue that may be properly addressed in a hearing before
me. Accordingly, I conclude that dismissal is also required by 42 C.F.R. § 1005.2(e)(4).

III. Conclusion

For the foregoing reasons, Petitioner’s request for hearing is dismissed.

Is/
Keith W. Sickendick
Administrative Law Judge

